Citation Nr: 0103392	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  99-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder disability.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a neck disability 

5.  Entitlement to service connection for a left shoulder 

6.  Entitlement to service connection for bilateral arm 
disorders.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which found that the veteran had not 
submitted evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for a back 
disorder.  In that same decision, the RO denied, as not well 
grounded, the veteran's claims of service connection for 
neck, bilateral shoulder, bilateral arm and bilateral leg 
disabilities.

As a preliminary matter, the Board observes that, in a 
January 1970 rating action, the RO denied service connection 
for right shoulder disability.  Thereafter, in September and 
December 1990 rating actions, the RO confirmed and continued 
the denial of the veteran's claim for this benefit.  As such, 
the Board must initially determine whether the veteran 
presented new and material evidence sufficient to reopen his 
claim for service connection for right shoulder disability 
because it goes to the Board's jurisdiction to adjudicate on 
a de novo basis the underlying issue.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board 
has recharacterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  In a January 1970 rating decision, the RO denied service 
connection for back and right shoulder conditions; the 
veteran was provided notice of the decision and of his 
appellate rights, he did not appeal this determination, and 
the decision became final.

2.  In September and December 1990 rating decisions, the RO 
confirmed and continued the denial of service connection for 
back and right shoulder disabilities; the veteran was 
provided notice of these decisions and of his appellate 
rights, he did not appeal either determination, and the 
decisions became final.

3.  Evidence added to the record since the September and 
December 1990 rating decisions, which confirmed and continued 
the denial of the veteran's claims of entitlement to service 
connection for back and right shoulder disabilities, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed September and December 1990 
decisions, which denied the veteran's claims for service 
connection for back and right shoulder disabilities, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302 (2000).

2.  Evidence received since the September and December 1990 
RO rating decisions is new and material; the claims of 
entitlement to service connection for back and right shoulder 
disabilities are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Back Disorder.

In an unappealed RO rating decision dated in January 1970, 
entitlement to service connection for back and right shoulder 
disabilities was denied.  This decision essentially found 
that although the veteran was treated for each of these 
conditions during service, chronic disability was not shown 
at service separation.  The RO notified the veteran of the 
decision the following month; however, he did not appeal.  

At the time of the January 1970 rating action, the evidence 
included the veteran's service medical records, showing that 
he had been treated for these conditions; his DD Form 214, 
reflecting that he had been awarded the Purple Heart Medal 
and the Combat Infantryman Badge; a November 1969 VA 
examination report, showing that he had been diagnosed as 
having history of back and right shoulder conditions; and 
statements of the veteran.

Thereafter, after receiving private medical records, dated 
from 1976 to 1990, as well as further evidence of the 
veteran's award of the Purple Heart Medal, the RO confirmed 
and continued the denial of each of these claims.  The RO 
notified the veteran of these decisions; however, he did not 
appeal.

Because the veteran did not submit a Notice of Disagreement 
to the either the September or December 1990 rating 
decisions, they became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the Federal Circuit, reviewing the history 
of 38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.

Evidence associated with the claims file since the September 
and December 1990 rating actions includes substantial VA and 
private medical records showing that the veteran has been 
treated for each of these conditions.  Moreover, the veteran 
has reported that he has suffered from chronic back and right 
shoulder problems since a documented in-service combat 
injury.  This evidence bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, especially in light of the prior basis of the RO's 
determinations.  Having determined that new and material 
evidence has been added to the record, the veteran's claims 
of service connection for back and right shoulder 
disabilities are reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for back and right 
shoulder disabilities are reopened; the appeal is granted to 
this extent only.


REMAND

For the reasons set forth below, both the veteran's reopened 
claims of service connection for back and right shoulder 
disabilities, as well as each of the other certified claims 
identified on the title page, must be remanded for additional 
development and adjudication.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub. nom. Morton v. Gober, No. 96-15117 
(US Vet. App. November 6, 2000) (per curiam order), which has 
held the VA cannot assist in development of a claim that is 
not well grounded.  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or final before the 
date of enactment and not yet final as of that date.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
Section 7(a), 114 Stat. 2096, __ (2000).  See also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
with respect to the remaining issues on appeal is now 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, Section 3-4, 114 Stat. 2096 __ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(a), 
and 5107).  In addition, because a VA regional office has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC Op. No. 16-92 (July 24, 1992).

In this case, the veteran essentially asserts that he suffers 
from back, neck, bilateral shoulder, bilateral leg and 
bilateral arm disorders that began in service as a result of 
a combat-related injury therein.  Specifically, the veteran 
points to the July 1968 event in which an armed personnel 
carrier he was riding in encountered an enemy land mine and 
ejected him from this vehicle.  Service medical records dated 
in July 1968 recorded that the veteran had complaints of back 
and head pain subsequent to this event as well as swelling of 
the right lower arm and pain on the right side which radiated 
from the right upper quadrant to the right shoulder and 
sternum.  He was also noted in service to have complaints of 
a sore neck.  

The veteran has not been examined by VA in relationship to 
his complaints and an examination is necessary to determine 
the nature of his back, neck, bilateral shoulder, bilateral 
leg and bilateral arm disorders, if any, and whether any 
currently demonstrated disorder is related to his period of 
service.  As such, in light of the recently enacted law, the 
veteran's statements and the medical evidence of record, the 
Board concludes that these claims must be remanded to afford 
the veteran an appropriate VA examination.  In the 
examination report, the examiner must offer an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that any of the above 
disabilities, if found to be present, is related to his 
military service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  In 
addition, the evidence suggests that the veteran's leg 
problems might be related to his back condition.  As such, on 
remand, the RO must consider this alternative basis of 
service connection.  See Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000).  Prior to scheduling the examination, 
however, all outstanding treatment records must be associated 
with the claims folder.

Finally, the Board observes that, in readjudicating these 
claims, in light of the veteran's combat service, the RO must 
specifically consider the application of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (2000).  See 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should obtain all relevant VA 
and non-VA treatment records subsequent 
to those on file.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology and diagnosis of 
any back, leg, neck, shoulder and/or arm 
disorders found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any back, leg, neck, shoulder and/or 
arm disorders found to be present are 
etiologically related to the veteran's 
period of military service, to include 
his documented combat injuries sustained 
while serving in Vietnam.  In addition, 
if the examiner concludes that the 
veteran has a back disability that is 
related to his period of service, he or 
she should thereafter offer an opinion as 
to whether it is at least as likely as 
not that any leg disorder found to be 
present is related to that back 
condition.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

3.  The RO must review the claims file 
and insure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should insure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), and 
01-02 (January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel Precedent Opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals







